              Case 2:18-cr-00217-RSM Document 645 Filed 01/04/21 Page 1 of 2




1                                                                  Chief Judge Ricardo S. Martinez

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
8

9    UNITED STATES OF AMERICA,               )
                                             )           No. CR18-00217RSM
10                                Plaintiff, )
                                             )
11               vs.                         )           ORDER GRANTING LEAVE TO FILE
                                             )           OVERLENGTH BRIEF
12   JEROME ISHAM,                           )
                                             )
13                              Defendant. )
     _____________________________________ )
14

15          This motion having come before the Court on the motion of defendant Jerome Isham for

16   an order granting leave to file a brief in excess of 12 pages, now, therefore,

17   IT IS HEREBY ORDERED that the motion is GRANTED. Mr. Isham may file a brief in excess

18   of 12 pages regarding his Third Motion And Memorandum In Support of Reopening

19   /

20

21   /

22



     ORDER GRANTING LEAVE TO FILE
     OVERLENGTH BRIEF
                                                                         Michael G. Martin
     (Isham, CR18-00217RSM) - 1
                                                                         Siderius Lonergan & Martin LLP
                                                                         500 Union Street, Suite 847
                                                                         Seattle, WA 98101
                                                                         (206) 624-2800 FAX (206) 624-2805
             Case 2:18-cr-00217-RSM Document 645 Filed 01/04/21 Page 2 of 2




1    Detention Hearing Under 18 U.S.C. § 3142(f).

2

3    DONE this 4th day of January, 2021.

4

5

6
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8
     Presented by:
9

10   s/ Michael G. Martin
     Michael G. Martin, WSBA #11508
11   Counsel for Jerome Isham

12

13

14

15

16

17

18

19

20

21

22



     ORDER GRANTING LEAVE TO FILE
     OVERLENGTH BRIEF
                                                             Michael G. Martin
     (Isham, CR18-00217RSM) - 2
                                                             Siderius Lonergan & Martin LLP
                                                             500 Union Street, Suite 847
                                                             Seattle, WA 98101
                                                             (206) 624-2800 FAX (206) 624-2805
